87 F.3d 1325
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jay Arnold RODE, Reverend, Defendant-Appellant.
No. 95-16393.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Jay Arnold Rode appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.   Rode contends that the district court erred by imposing a $25,000 fine as part of Rode's sentence.   We have jurisdiction under 28 U.S.C. §§ 1291, 2255 and we review de novo.  See Frazer v. United States, 18 F.3d 778, 781 (9th Cir.1994).   We affirm.


3
Rode was convicted of one count of conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, and three counts of making false statements, in violation of 26 U.S.C. § 7206(1).   At sentencing, the district court ordered Rode to make restitution and pay a $25,000 fine.   On direct appeal, Rode claimed that the district court erred by imposing the fine because the district court:  (1) failed to assess the burden which the fine placed on Rode, in violation of 18 U.S.C. § 3572(a)(2), (2) failed to determine the effect of the fine, in violation of 18 U.S.C. § 3553(a)(2), and (3) failed to make specific findings with respect to the fine, in violation of U.S.S.G. § 5E1.2.   This court, after reviewing each of Rode's claims and finding them to be without merit, affirmed the district court's imposition of the fine.   See United States v. Rode, Nos. 92-10134, 92-10561, 92-10563, 92-10565 (9th Cir.  Feb. 2, 1992).


4
Because Rode's section 2255 motion raises the same claim previously rejected by this court, the district court did not err by denying Rode's section 2255 motion.  See United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985) (previous consideration of a claim on direct appeal is an absolute bar to its reconsideration in a section 2255 motion).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Because we affirm the denial of relief under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3